Citation Nr: 1612959	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  15-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active service from April 1956 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was eventually transferred to the RO in St. Paul, Minnesota.

In an October 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2008 to July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative medical opinion evidence of record shows that the Veteran does not have a current credible diagnosis of diabetes mellitus Type II. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus Type II are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA opinion in January 2016 due to his physical health.  The Board finds that the VA opinion is adequate because it is based on the Veteran's medical history and file and is supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In light of the opinion, the Board finds that no further development is necessary in regard to the Board's prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-147 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

The Veteran contends that his diabetes is related to his military service.  Specifically, the Veteran asserts that he was exposed to herbicides while flying missions over the Republic of Vietnam and while stationed in Thailand, and he was exposed to jet fuel.  

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

With regard to claims of exposure to Agent Orange in Thailand, a May 2010 Compensation and Pension Bulletin indicated that, after reviewing a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, VA should evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed. Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. 

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the following Royal Thai Air Force Bases (RTAFBs), to include U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

Background

The Veteran's DD 214 shows that the Veteran served in the Air Force and his military occupational specialty (MOS) was Logistics Plans and Programs Officer.  His secondary military occupational specialty was Maintenance Officer.  The Veteran's DD214 also shows that he had training as a U-10 Pilot.  The Veteran's personnel records shows that the Veteran was a "Acft Comdr, KC-135, W/Cmbt Crews, 915th Air Refueling, Sq" at Ramey Air Force Base (AFB), Puerto Rico.  The Veteran's personnel records also show that the Veteran was a "SQ Pilot U-10 606 SPOPSQ" at Nakhon Phanom, Royal Thailand Airforce Base "RTAFB" (NKP).  

The Veteran's service treatment records show that in June 1975 the Veteran's fasting blood glucose was 125.  The Veteran's service treatment records are otherwise absent of any complaints, treatment, or diagnosis of diabetes.  The Veteran's albumin and sugar were reported as negative on medical examinations dated July 1958 to July 1977.  An April 1975 service treatment record shows that the Veteran's urinalysis was normal.  The Veteran's October 1977 separation report of medical examination shows that the Veteran's albumin and sugar were negative.  The Veteran's October 1977 separation report of medical history shows that the Veteran denied sugar or albumin in his urine.  

Post- service private treatment records dated March 2000 to July 2007 are absent of any complaints, treatment, or diagnosis of diabetes.  

A December 2011 VA treatment record shows that in response to the Veteran's hyperlipidemia the Veteran tried to modify his diet.  

A March 2012 VA Agent Orange evaluation shows that the Veteran did not have a confirmed diagnosis of diabetes mellitus.  The Veteran also denied a history of diabetes.  

Private treatment records dated June 2014 to July 2014 show that the Veteran's problem list included diabetes Type II.  

An October 2014 private diabetes mellitus disability benefits questionnaire (DBQ) shows that the Veteran was noted as being diagnosed with diabetes in 2002.  The physician noted that the Veteran's medical history was used to make the diagnosis. 

A December 2014 Joint Services Records Research Center (JSRRC) response shows that the JSRRC researched the available September 1968 through October 1968 history submitted by the 56th Special Operations Wing (SOW), the higher headquarters for the 606th Special Operations Squadron (SPOPSQ), stationed at Nakhon Phanom RTAFB, Thailand during September through October 1968.  The history reported that the specific mission of the 606th SPOPSQ was to increase the capability of the Royal Thai Air Force to support and fulfill requirements of the Thailand Inter-defense Plan, support and train the Royal Laotian Air Force, conduct combat operations as required, and to assist in fulfilling U.S. Air Force (USAF) operational requirements in Southeast Asia.  Additionally, the 606th SPOPSQ maintained an in-country advisory team and a strong civic Action program.  However, the history was negative and did not report on or discuss the Veteran or unit personnel flying U-10 cargo aircraft into the Republic of Vietnam (RVN) and landing while performing their duty assignments during the specified period.

A December 2014 formal finding concluded that it was not possible to verify exposure to herbicides in support of the Veteran's claim.  

In a March 2015 statement, the Veteran's wife noted that the Veteran was in the early stages of dementia.  She reported that the Veteran stated that he was special ops and that the missions he flew were classified.  The Veteran, through his wife, reported that he flew a total of 137 combat missions over Vietnam, Laos and Cambodia.  The Veteran reported that 40 were in a KC 135 and 97 were in a U 10.  The Veteran reported that the 40 missions were in the KC 135 over Laos, Vietnam, and the Gulf of Tonkin.  The Veteran reported that these were with the SAC 72nd Bombardment Wing out of Ramsey Air Force Base, Puerto Rico.  The Veteran reported that he was assigned to the 915th Air Refueling Squadron and was awarded two Air Medals.  The Veteran reported that he was assigned to Nakhon Phanom RTAFB from September 18, 1968, to August of 1969.  The Veteran reported that while on assignment he picked up Mr. W.S., Ambassador to Laos and his two armed body guards at Tahkli Air Base in Thailand and flew them to a dirt air strip "Roi ET", Thailand where they were met with armed village chiefs.  The Veteran reported that they sent him to a secure hotel room where he was instructed to open the door for no one and wait till they returned from their meeting.  The Veteran reported that he was shot at by 50 caliber machine guns while he flew over Mu Ghia Pass during Operation Commando Hunt.  The Veteran reported that he flew a special mission for General Vang Pao, Head of Laos military.  The Veteran reported that when the mission was completed General Vang Pao presented him with a bottle of champagne.  The Veteran also reported that he flew several missions in Northwest Thailand with Army/CIA operatives at bombed out and burned villages.  

In a May 2015 statement, the Veteran reported that he was a pilot of a 135 stationed at RTAF at U-Tapao for three months.  The Veteran reported that during temporary duty (TDY) from Ramey, AFB, Puerto Rico he flew missions to refuel B-52s into the war zone.  The Veteran reported that these missions required long mission times and air refueling.  The Veteran reported that KC -135 tankers were established at U-Tapao to move the B-52s out of Dong Muang so they could reach their Vietnam missions.  The Veteran also reported that from 1968 to 1969 he was a pilot and flew U-10s stationed at RTAF Nakhon Phanom.  The Veteran also reported that while stationed at Nakhon Phanom he was on the flight line perimeter on a daily basis as his plane was parked there.  The Veteran also reported that while stationed at Nakhon Phanon he lived in a trailer that was a half block off the perimeter.  The Veteran reported that he was stationed at Nakhon Phanom for one year.  The Veteran also reported that while stationed at Nakhon Phanom, returning from a mission he landed and taxied and parked on the ramp.  The Veteran reported that parked behind him parked on the same ramp was a Ranch Hand (C123) with a 55 gallon drum by the crew entry door.  The Veteran reported that at the time he was 20 feet away.  The Veteran also reported that the 55 gallon drum had chemicals and was leaking a substance that was clear in nature.  

In a September 2015 statement, private doctor R.H. noted that the Veteran was diagnosed with diabetes in 2002.  She concluded that the Veteran's toxin exposures like air plane fuel and Agent Orange exposure likely contributed to his multiple comorbidities.  

In September 2015 the Veteran submitted an internet article about Nakhon Phanom Royal Thai Air Force Base in the Vietnam War.  The article noted that aerial defoliation with Agent Orange took place on the air base.  

In September 2015 the Veteran also submitted an internet article about Herbicides and Thailand.  

In a September 2015 statement, the Veteran's wife reported that the Veteran lived in a trailer off the perimeter for one year and drank the water, at the foot and breathed the air.  The Veteran's wife also asserted that the Veteran's plane was on the perimeter.  

In December 2015 the Veteran submitted pictures labeled as a flying unmarked U-10; an unmarked U-10 parked at NKP; runway and a U-10 at NKP; the road conditions and foliage at NKP; flying into Udon; and a trailer at NKP on the perimeter.  

In a December 2015 response, the JSRRC noted that they researched the US Air Force (USAF) Station listing for 1965 and additional available information during the 1965 time period.  The information reported that although the 915th Air Refueling Squadron (ARS), 72nd Bombardment Wing (BW), the higher headquarters for the 915th ARS was stationed at Ramsey Air Force base (AFB), Puerto Rico during May 1965 to June 1965.  They were also involved in operation Young Tiger during this same time period where the 915th ARS was located temporarily in the West Pacific to support Pacific Air Forces and Strategic Air Command (SAC) air refueling requirements, in Southeast Asia (SEA) and intra-theater deployments and redeployments.  Sorties (missions) were flown between Kadena Air Base (AB), Okinawa and Don Muang Royal Thai Air Force Base (RTAFB), Thailand.  However, the information was negative and did not report on or discuss the Veteran or identify unit personnel who were assigned temporary duty (TDY) during the Young Tiger operation.  Nor, did the information on unit personnel being assigned TDY to U-Tapoa, RTAFB, Thailand or the Republic of Vietnam during the time period specified.  The JSRRC noted that information concerning the Veteran's duty assignments, TDY, and special duty assignments may be located in his Air Force (AF) Form 7 and his official military personnel files.  

The JSRRC also noted that they researched the available September 1968 through November 1968 history submitted by the 56th Special Operations Wing (SOW), the higher headquarters for the 606th Special Operations Squadron (SPOPSQ) stationed at Nakhon Phanom (NKP) RTAFB Thailand and additional available historical information during September through November 1968.  The information was negative and did not report on or discuss the Veteran or unit personnel assigned to the 606th SPOPSQ or the 56th SOW being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments on or around unit air craft or Range Hand C-123 aircraft.  The information was further negative and did not report on unit personnel's daily assignments or their living quarter locations in proximity to the base perimeter at NKP.  

The JSRRC also noted that to date the available historical information does not document the use, testing, spraying, or storage of Agent Orange to tactical herbicides at Non Muang RTAFB or U-Tapao RTAFB during May through June 1965 or at NKP RTAFB during the September through November 1968 time period.  However, a recently declassified Department of Defense Report written in 1973 Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972 contains evidence that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA has determined that the herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam or a strong commercial type assembling tactical herbicides.  

In a January 2016 opinion, a VA examiner concluded that the Veteran does not have a diagnosis of diabetes mellitus, type II, (DM II), either in service or later in 2002.  The examiner explained that diabetes is diagnosed according to the following: evidence of two fasting plasma glucose (FPG) 126 or greater; evidence of Hg A1C of 6.5 or greater AND FPG 126 or greater; evidence of two Hg A1C 7.0 or greater; evidence of two random glucose 200 or greater with hyperglycemic symptoms; evidence of two hour oral glucose tolerance tests over 200; evidence that the Veteran is taking a prescribed medication for diabetes.  The examiner noted that these are the criteria used to evaluate all service members and veterans, either clinically or for C&P purposes, for diagnosing DM II.  

The examiner explained that in the instant case, the medical evidence of record is absent of any of the above criteria.  The examiner noted that the medical record mentions DM II as a diagnosis twice, first in a private Diabetes DBQ from October 2014, and second in a letter from Memorial Hospital Clinics.  The author of both is Dr. R.H.  The examiner noted that Dr. H. took over the Veteran's primary care at the clinic after his hip fracture in May 2012.  The examiner noted that in the Diabetes DBQ under Section V Diagnostic Testing, Dr. H. does not provide any laboratory data at all, instead writing: "in Medical History as DM."  The examiner explained that the doctor is a care provider at Memorial Hospital Clinics where the Veteran had been obtaining his healthcare for many years, thus, the lab values should have been available.  The examiner noted that instead, Dr. H. cites the Medical History from the clinic.  The examiner explained that the other clinic notes from the same clinic do not list DM II as a diagnosis.  The examiner noted that in all of the clinic and hospital notes from all sources throughout the entire medical record, nowhere is DM II mentioned as even a concern.  The examiner noted that the Veteran denied a history of DM II at his Agent Orange interview in March 2012.  

The examiner noted that a review of the available lab data finds that the Veteran had three elevated serum glucose levels: 125 in June 1975, 148 in February 2012, and 120 in May 2012.  The examiner noted that only the 125 in 1975 was a fasting glucose.  The examiner noted that all of the Veteran's Hgb A1Cs have been normal.  The examiner also noted that the Veteran has never been symptomatic for or shown signs of DM II.  The examiner noted that the Veteran's modified diet was directed at lowering his triglycerides.  The examiner explained that the single fasting glucose level from 1975 was not diagnostic of DM II nor is it a pre-diabetes indicator, particularly in light of subsequent medical history over the next four decades. 

The examiner noted that in regards to exposure to airplane fuel, as a pilot the Veteran states he flew KC 135s and U 10s.  The examiner noted that the KC 135 uses jet fuel and the U 10 uses 100 octane gasolines.  The examiner explained that commercial jet fuel is a kerosene-type fuel (Jet A, Jet A-1) or naphtha-type fuel (Jet B).  The examiner explained that it was highly unlikely that Jet B-equivalent fuel was used in Southeast Asia because Jet B fuel is designed for cold weather use.  The examiner explained that a KC 135 is the military equivalent to the commercially flown DC-10, and was likely using JP-4 (rather than JP-1, a pure kerosine fuel), which was preferred by the USAF during the Veteran's time frame.  The examiner explained that JP-4 is a 50-50 kerosene-gasoline blend.  The examiner explained that as a pilot, it was highly likely that the Veteran's exposure to these fuel types is extremely limited since he was not part of the ground crew that fueled and maintained these aircraft.  The examiner further explained that regardless of exposure, there is no medical evidence or study that demonstrates that DM II is incurred in or caused by the exposure to either gasoline or kerosene-type fuels.  





Analysis

There is conflicting medical opinion evidence of record as to whether the Veteran has a current diagnosis of diabetes mellitus Type II.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds the January 2016 VA opinion to be the most probative and persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence may be based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 opinion was provided by a VA medical doctor who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a very thorough review of the Veteran's claims file and acknowledgement of the other medical evidence of record.  The Board thus finds that the January 2016 VA opinion is dispositive of the medical question presented in this case.  The Board acknowledges the September 2015 private statement from Dr. H.; however, for reasons detailed by the January 2016 VA opinion, the Board does not find the diagnosis referenced credible.  Moreover, the nexus opinion provided is not supported by a rationale thereby further lessening the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  In the absence of a credible diagnosis of diabetes mellitus Type II, service connection cannot be substantiated.  

In so finding, the Board also acknowledges the Veteran and his wife's assertions that the Veteran has diabetes and that his diabetes is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the diagnosis of and etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and the effects of chemical exposures on the propensity to develop a particular type of disease.  Indeed, the diagnosis of diabetes is not within the ability of a lay person to diagnose because a competent medical expert cannot diagnose the Veteran based on reported symptoms alone and requires specialized testing beyond ordinary clinical evaluation according to the January 2016 VA opinion.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  As such, the Board cannot assign any probative weight to the Veteran and his wife's assertions that he has diabetes and that it is related to his military service.  

For all the foregoing reasons, service connection for diabetes is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus Type II is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


